Citation Nr: 1528379	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to April 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for depression was denied in a July 2006 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.

2.  The evidence received subsequent to the July 2006 rating decision relates to a previously unsubstantiated fact and raises a reasonable possibility of substantiating the underlying service connection claim.

3.  The Veteran's depressive and anxiety disorders are not shown to be related to the Veteran's active military service.

4.  The probative evidence of record does not contain a diagnosis of posttraumatic stress disorder (PTSD) related to the Veteran's service.   


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

2.  A psychiatric disability was not incurred in or due to active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In claims to reopen based on new and material evidence, VA must notify the veteran of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA must look at the reasons for the denial in the prior decision and provide the veteran with notice describing what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006). 

Without deciding whether the notice requirements have been satisfied with regard to reopening the above-captioned claim, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted because, as will be discussed herein, the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran in that regard.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Prior to the initial adjudication of the Veteran's above-captioned claim, the RO's August 2010 letter advised the Veteran of the requisite notice with respect to the evidence necessary to substantiate a service connection claim.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's available service treatment records and all identified post-service treatment records.  In April 2014, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to (1) afford the Veteran an opportunity to identify or submit additional evidence; (2) obtain all outstanding VA psychiatric treatment records; (3) prepare a summary of all claimed stressors and make a determination as to whether the evidence establishes the occurrence of the alleged stressor; and (4) provide the Veteran with a VA examination to determine whether any currently or previously diagnosed psychiatric disorder is related to service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In April 2014, the RO sent the Veteran a letter requesting additional information regarding his alleged in-service stressor.  The RO also obtained the Veteran's updated VA psychiatric treatment records and provided him with a VA examination in November 2014.  The examiner reviewed the relevant evidence of record, considered the Veteran's statements, administered a thorough clinical evaluation, and rendered an opinion that address all of the salient questions presented by the Veteran's service connection claim.  Thus, the Board finds that the Veteran has been provided an adequate VA examination for purposes of adjudicating his service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Veteran did not submit additional evidence in response to the RO's April 2014 letter, there was no new evidence for the RO to summarize and/or stressors to verify which were not already summarized in the April 2011 rating decision and the January 2012 statement of the case.  Nevertheless, in a November 2014 statement of the case, the RO again summarized the stressor the Veteran reported during the November 2014 VA examination.  Consistent with the opinion of the November 2014 VA examiner, the RO concluded that the claimed stressor did not put the Veteran in imminent fear for his life.  Thereafter, the RO confirmed the denial of the Veteran's service connection claim for any psychiatric disability, to include PTSD.  Based on the foregoing, the Board finds that there has been substantial compliance with the April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless. See Mayfield, 20 Vet. App. at 542-43; See also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)( "[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In April 2005, the Veteran filed a claim of entitlement to service connection for depression, which was denied in a July 2006 rating decision.  The Veteran was provided notice of the rating decision and notice of his appellate, but he did not perfect an appeal.  See 38 C.F.R. § 3.156(b).  Consequently, the July 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In July 2010, the Veteran submitted a claim of entitlement to service connection for PTSD.  In an April 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD on the merits, finding that the Veteran did not have a diagnosis of PTSD, and the evidence of record was insufficient to corroborate in in-service stressor.  In April 2014, the Board re-characterized the Veteran's service connection claim as one encompassing any psychiatric disability and remanded the claim for further development.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As a preliminary matter, the Board will address whether the Veteran's July 2010 claim constitutes an independent claim from the April 2005 claim.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other evidence of record.  See Clemons, 23 Vet. App. at 5.  When determining whether a claim is independent from a previously adjudicated claim, VA must consider whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); 38 U.S.C.A. 7104(b) (West 2014).  

When the Veteran filed his claim in April 2005, he stated that he was seeking service connection for depression.  The Veteran did not submit any additional information regarding the nature of his claim.  At that time, VA treatment records indicated that the Veteran experienced symptoms of depression, fear, hearing voices calling his name, and substance abuse.  The evidence of record contained diagnoses of depressive disorder and polysubstance abuse.  Although the Veteran characterized his current service connection claim as one for PTSD, the record shows continued complaints of depressed mood, fear, hearing voices calling his name, and a diagnosis of depressive disorder.  As will be discussed herein, the probative evidence of record does not contain a diagnosis of PTSD.  Furthermore, although the Veteran's treatment records now show a diagnosis of anxiety disorder, the Veteran is currently experiencing  the same symptoms that served as the basis of his April 2005 claim.  Thus, the Veteran's current service connection claim is not based on a distinct factual basis and therefore, is not independent from the April 2005 claim.  Velez, 23 Vet. App. at 204.  

Although the RO did not address the issue of whether the Veteran's current claim is independent from the April 2005 claim, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As the Board has determined that the Veteran's current service connection claim is the same claim that was previously and finally adjudicated, the Board must find that new and material evidence has been presented before addressing the merits of the claim.  See Butler v. Brown, 9 Vet. App. 167, 171 (1996).

I.  Claim to Reopen Service Connection for a Psychiatric Disability

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the RO's July 2006 rating decision, the evidence of record consisted of the Veteran's service treatment records and VA psychiatric treatment records dated April 2005 to February 2006.  The RO denied the Veteran's claim, finding that the evidence of record did not show that the Veteran's depression was incurred in or caused by his active duty.  Currently, the evidence of record includes statements from the Veteran regarding in-service events that he believes caused his current psychiatric disorders, updated psychiatric treatment records showing that the Veteran discussed in-service events, and a November 2014 VA examination report addressing the Veteran's claimed in-service stressors.  The Board finds that the evidence pertaining to allegedly stressful in-service events is new, as it was not previously submitted to VA for consideration.  With respect to whether this evidence is material, the Board notes that the previous denial of the Veteran's service connection claim was based on the lack of evidence establishing a nexus between a current psychiatric disability and service.  The new evidence pertains to in-service events that the Veteran contends caused his current psychiatric disorders.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that for the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed).  As such, the Board finds that the evidence submitted since the July 2006 rating decision is material.  Consequently, the Veteran has submitted both new and material evidence since the July 2006 rating decision and thus, the claim is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

II.  Entitlement to Service Connection for a Psychiatric Disability

As the RO has considered all of the above-referenced new and material evidence in the first instance and adjudicated the merits of the Veteran's service connection claim for any psychiatric disability, to include PTSD, the Board finds that the Veteran is not prejudiced by the Board's adjudication of the above-captioned connection claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The evidence of record includes diagnoses of depressive disorder and anxiety disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the October 2013 VA treatment record contains a secondary diagnosis of PTSD, the diagnosis was based on self-reported questionnaires, which the record explicitly indicates are "insufficient to use alone for diagnostic purposes" and "should be verified for accuracy and used in conjunction with other diagnostic activities."  The record does not indicate that any additional diagnostic activities were conducted to verify the secondary PTSD diagnosis.  Furthermore, as will be discussed herein, the diagnosis is inconsistent with all of the other psychiatric evaluations of record indicating that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Consequently, the Board assigns no probative value to the October 2013 PTSD diagnosis based on the self-reported questionnaires.  

With respect to an in-service event or injury, the Veteran asserts that although he did not engage in combat with the enemy, he was stationed in South Korea, near the demilitarized zone (DMZ), and felt fear and anxiety about the possibility of engaging in combat.  During a May 2013 hearing before the Board, the Veteran described two particularly stressful in-service incidents.  First, the Veteran reported seeing an individual tortured by North Koreans.  Second, he described an incident during which a soldier who was sitting next to him in a vehicle accidentally discharged an M16 rifle, hitting another solder in the foot.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

With respect to a nexus or connection between the Veteran's current depressive and anxiety disorders and service, the evidence of record consists of the Veteran's statements, service treatment records, VA treatment records, and a November 2014 etiological opinion from a VA examiner. 

The Veteran asserts that ever since he returned from Korea, he experienced anger issues, nightmares, difficulty sleeping, and suicidal thoughts.  The Veteran's statements are competent evidence as to the presence of observable symptoms.  See Layno, 6 Vet. App. at 469-70.  However, the Board finds that attributing those symptoms to a particular diagnosis and/or opining on the etiology of a currently diagnosed psychiatric disorder is more suited to the realm of medical expertise rather than lay testimony.  See Id.  The evidence of record does not show that the Veteran has specialized training sufficient to render an opinion concerning diagnoses and causes of psychiatric disorders.  See Id.  Accordingly, the Veteran's lay testimony is not competent evidence of a diagnosis during service or as to the etiology of a currently diagnosed psychiatric disorder.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).   

Service treatment records show no complaints of or treatment for anxiety, depression, or any other psychiatric disorder during service.  A September 1975 report of medical history indicates that the Veteran specifically denied experiencing symptoms of depression, excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  

The earliest mental health treatment record in the Veteran's claims file is dated December 2004, over 28 years after his discharge from active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection); see also 38 C.F.R. § 3.303(b).  At the time, the Veteran reported symptoms of depression and substance abuse.  He indicated that he occasionally heard a voice calling his name and reported some difficulty with concentration and sleeping.  The assessment was depression and alcohol and cocaine dependence. 

A January 2005 VA psychiatric evaluation note indicates that the Veteran reported symptoms of depression.  The Veteran stated that he was released from prison six months earlier, unemployed, and living with his parents.  He indicated that his stressors included family members, loss of a relationship, and difficulty getting a job.  

A February 2005 VA psychology note indicates that the Veteran completed substance abuse treatment and demonstrated significant growth.  He also indicated that he was returning to work as a carpenter and that he intended to move out of his parents' house.  

A March 2005 VA psychiatric evaluation note shows that the Veteran reported feeling anxious and depressed because "things [we]ren't going the way he wanted them to go."  He indicated that he quit his part-time job and relapsed on cocaine.  

In April 2005, the Veteran reported feeling increasingly depressed with suicidal thoughts.  He stated that he heard a voice calling his name and felt fearful, as if someone was following him.  The assessment was depressive disorder with suicidal ideations, alcohol dependence, and cocaine dependence in early remission.  

In September 2007, the Veteran reported feeling paranoid when outside his home and having difficulty sleeping.  The assessment was depressive disorder.

In July 2008, the Veteran reported symptoms of depressed mood and anxiety.  He stated that he previously moved in with his parents for three weeks after arguing with his girlfriend and temporarily relapsing on alcohol and cocaine.  The record indicates that during the therapy session, the Veteran discussed his relationship with his girlfriend, substance abuse, and the recent death of two friends.  The diagnosis was depressive disorder.

In November 2008, the Veteran reported symptoms of depression.  He indicated that he was upset due to problems with his girlfriend.  The diagnosis was depressive disorder.

In May 2010, the Veteran reported feeling worried, anxious, and occasionally depressed.  He indicated that he was having financial problems and occasionally felt fearful leaving his home.  The diagnoses were depressive disorder and anxiety disorder.

In July 2010, the Veteran filed a claim of entitlement to service connection for PTSD.

In October 2010, the Veteran reported difficulty sleeping and experiencing "weird dreams" during which a tiger was chasing him.  He also reported having dreams about the military and feeling nervous ever since service, which he believed was due to his experiences in Korea.  The Veteran reported seeing a North Korean man tortured "in the distance on the other side of the DMZ."  He indicated that although he could not see it clearly, he witnessed a man being stabbed.  The Veteran also reported witnessing a soldier accidentally shoot another soldier in the foot with an M16 rifle.  Additionally, the Veteran reported seeing an armored personnel carrier (APC) roll over, killing two people.  The Veteran stated that he felt frightened by these experiences, and that he did not go out much because he felt anxious and fearful.  The Veteran's treating psychiatrist noted that the Veteran reported filing a service connection claim for PTSD, and that the Veteran never mentioned these traumatic events or nightmares before; however, he did mention dreams about a tiger chasing him.  The treatment record indicates that the Veteran appeared mildly anxious.  The diagnosis was depressive disorder and anxiety disorder.

In August 2011, the Veteran indicated that he was sleeping well and medication was helping his anxiety.  However, he stated that he felt unable to work due to anxiety.  He also reported nightmares and intrusive memories about events in the DMZ.  He stated that his service connection claim for PTSD was denied and again reported witnessing a villager tortured by North Koreans, seeing an APC roll over and kill two people, and witnessing a soldier accidentally shoot another soldier in the foot.  The record indicates that the Veteran was psychiatrically stable and the diagnoses were anxiety disorder and depression, "which seem[ed] to be in remission."

A November 2011 psychiatry note indicates that the Veteran  reported being upset that his service connection claim for PTSD was denied.  He stated that he continued to have problems with anxiety, depressed mood, temper outbursts, intermittent nightmares, and intrusive memories.  The diagnoses were anxiety and depression.

A June 2010 psychiatry note indicates that the Veteran's anxiety was under control, but that he worried about his adult children who were having problems.  He reported that his mood was fair, and he was sleeping well.  The treatment provider noted that the Veteran appeared psychiatrically stable.

An August 2012 psychiatric note shows that the Veteran's mood was fair and his anxiety was under control.  He denied feeling depressed and stated that he was primarily preoccupied with his physical health.

A November 2012 social work case management note indicates that the Veteran appeared to be stable and was not experiencing any distress.  The note further indicates that the Veteran reported some anxiety, but that the Veteran "d[id] not wish to work" due to his anxiety and physical condition.

In January 2013, the Veteran presented to the emergency room complaining of problems with anger and feeling "ready to go off" and "afraid [he] might do something crazy."  The Veteran reported increasing depressive symptoms, poor sleep, decreased energy, irritability, and suicidal and homicidal ideations.  The psychiatric inpatient admission record indicates that the Veteran discussed his experiences in the DMZ, and "[n]ear the end of the interview, he state[d], 'I am just going to come straight out with it, I want to be evaluated and treated for PTSD.'"  He also stated that both of his sons were going to prison for murder.  The impression was a history of depression and substance abuse in full remission.  The physician indicated that the Veteran's spouse should be contacted and noted that:

He is concerned that he has undiagnosed/untreated PTSD and 'no one is listening' to him.  He is vague about PTSD symptoms and adamant that he has PTSD.  However, he reports that his outpatient psychiatrist has evaluated him and has given him a diagnosis of PTSD.

A January 2013 psychiatry telephone encounter note indicates that the hospital contacted the Veteran's common law spouse to assess his irritability, stress, and depression.  The Veteran's spouse stated that the Veteran became more irritable after his sons started having legal troubles.

An addendum to the January 2013 inpatient admission note shows that the emergency room physician contacted the Veteran's outpatient psychiatrist.  The record shows that the Veteran's treating psychiatrist stated that the Veteran did not endorse a history of aggression, anger outbursts, or irritability during the course of treatment, and that the Veteran began to endorse symptoms of PTSD "out of the blue" after filing for service connection.  The Veteran's treating psychiatrist also indicated that the Veteran reported a couple of examples of vague trauma and that it was unclear if he experienced them first-hand.

An April 2014 VA treatment record indicates that the Veteran reported symptoms of depressed mood, crying spells, insomnia, anhedonia, fatigue, decreased concentration, and decreased productivity.  Although the Veteran discussed his experiences in the DMZ, the record indicates that the Veteran "did not report any constellation of PTSD-type symptoms from service."

An October 2013 VA treatment record shows that the Veteran discussed his experiences in the DMZ and reported feelings of depression, sadness, trouble sleeping, hearing voices calling his name, and difficulty with memory and concentration.  The record shows that the Veteran scored a 65 on the PCL-M self-reporting PTSD questionnaire and a 146 on a "paper version" of the Mississippi PTSD Test, which are consistent with a diagnosis of PTSD.  The record also indicates that the "[i]formation contained in this note is based on a self-report assessment and is not sufficient to use alone for diagnostic purposes.  Assessment results should be verified for accuracy and used in conjunction with other diagnostic activities."  The psychiatrist provided a primary diagnosis of depressive disorder and secondary diagnoses of anxiety disorder and PTSD.  

In November 2014, the Veteran underwent a VA examination, during which he reported symptoms of depressed mood, anxiety, suspiciousness, irritability, flashbacks, nightmares, chronic sleep impairment, mild memory loss, and impaired abstract thinking.  The examiner indicated that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  With regard to in-service events, the Veteran reported generally feeling scared while serving in Korea and described the incident during which one soldier accidentally shot another solider in the foot.  The examiner noted that the Veteran did not indicate that the gun was aimed at him, and that the incident did not seem to rise to the level of placing the Veteran in imminent fear for his life.  The examiner provided diagnoses of major depression and alcohol, cocaine, and marijuana use in remission.  It was noted that the Veteran's treatment records show some complaints of PTSD-like symptoms, but there is no evidence of a PTSD diagnosis.  The examiner provided the following etiological opinion:

[The Veteran's] mental health condition and stated stressors are less likely than not secondary to military service. . . . [The Veteran] was in Korea and he was not involved in deliberate encounters with hostile forces.  He freely admits his PTSD like stressor was due to an accident.  [The Veteran] stated that his drinking became a problem after he divorced and was not allowed to see his children.  He was using cocaine, heroin, and cannabis.  He was sent to jail for three years, served two years before he was released.  Over that twenty year period[,] he was homeless at times and lived from place to place.  

A review of the record reveals no competent medical evidence linking a current psychiatric disorder to the Veteran's service.  The only evidence linking the Veteran's anxiety and depression to his military service are the Veteran's own assertions, which, as found above, are not competent evidence of a causal relationship between a current psychiatric disorder and service.   See Layno, 6 Vet. App. at  469-70; King, 700 F.3d at 1344

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Accordingly, service connection for a psychiatric disorder, to include PTSD, is not warranted.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a psychiatric disability is reopened, and to that extent only, the appeal is granted.

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


